Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 1 of 6


     United States District Court                                                    FILED
                        FOR THE                                                        Jan 07 2021
             NORTHERN DISTRICT OF CALIFORNIA
                                                                                     SUSANY. SOONG
                                                                                CLERK, U.S. DISTRICT COURT
                  VENUE: SAN FRANCISCO                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                      SAN FRANCISCO




                       UNITED STATES OF AMERICA,
                                       V.

                                Chen SONG




                            DEFENDANT(S).


  INDICTMENT


       18 U.S.C. § 1546(a) - Use and Possession of Visa Procured by Fraud;
                    18 U.S.C. § 982(a)(6) – Forfeiture Allegation




        A true bill.

        /s/ Foreperson of the Grand Jury
                                                          Foreman

        Filed in open court this __________
                                 7th        day of

        _________________________________.
          January, 2021
                                    Stephen Ybarra
         ____________________________________________
                                                   Clerk
         ____________________________________________

                                            Bail, $ _____________
                                                    No Process
                  Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 2 of 6




                                                                               FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2

 3
                                                                                 Jan 07 2021
 4
                                                                           SUSANY. SOONG
 5                                                                    CLERK, U.S. DISTRICT COURT
 6                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                            SAN FRANCISCO
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                        )   CASE NO. 3:21-cr-00011 WHA
                                                      )
12           Plaintiff,                               )   VIOLATION:
                                                      )   18 U.S.C. § 1546(a) – Use and Possession of Visa
13      v.                                            )   Procured by Fraud;
                                                      )   18 U.S.C. § 982(a)(6) – Forfeiture Allegation
14   CHEN SONG,                                       )
                                                      )   SAN FRANCISCO VENUE
15           Defendant.                               )
                                                      )
16

17                                              INDICTMENT
18 The Grand Jury charges:

19                                            Introductory Allegations
20           At all times relevant to this Indictment, except where otherwise stated:
21           1.       Defendant Chen SONG was a national of the People’s Republic of China (“PRC”). She
22 was not a citizen of the United States of America and had no permanent immigration status in the United

23 States.

24           2.       The People’s Liberation Army (“PLA”) was the military of the PRC. The PLA had an
25 Air Force branch.

26           3.       The PLA’s Air Force General Hospital in Beijing, China (“AFGH”) was part of the Air
27 Force branch of the PLA, and served as a clinical teaching hospital for a number of colleges and

28 universities, including the Air Force Military Medical University (“AFMMU”). The hospital’s address


     INDICTMENT
                 Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 3 of 6




 1 was No. 30 Fucheng Road, Haidian District, Beijing, China 100142.

 2          4.       AFMMU was previously known as Fourth Military Medical University (“FMMU”), and

 3 was a military university in China that is also subordinate to the PLA’s Air Force branch.

 4          5.       SONG was an active duty member of the PLA. SONG was a physician, with an expertise

 5 in neurology, and was employed by the Air Force branch of the PLA. SONG worked from at least 2011

 6 onward as a military doctor in the Department of Neurology at AFGH, with an affiliation with AFMMU

 7 a/k/a FMMU. SONG wore various PRC military uniforms at times and possessed military credentials

 8 issued by the AFGH Political Department.

 9                                            The Visa Fraud Scheme

10          6.       SONG devised and executed a scheme to obtain a non-immigrant visa to enter the United

11 States via fraud and false statements. In order to conceal from the United States government that she

12 was an active duty member of the Chinese military, SONG falsely stated her employer and her military

13 status, and failed to state her true employer and active military status, on her visa application. She then

14 entered the United States using this fraudulently obtained visa and remained in the United States on this

15 visa while appointed as a Visiting Scholar at Stanford University (“Stanford”).

16          7.       Specifically, on or about November 10, 2018, SONG applied for a United States Non-

17 Immigrant Visa from the United States Department of State (the “State Department”). This visa

18 application was completed on the Form DS-160 and submitted electronically through the State

19 Department’s website. It was signed electronically under penalty of perjury.
20          8.       SONG’s visa application included false statements and concealed her true employer and

21 her ongoing active membership in a foreign military—specifically, in the PLA. In the application,

22 SONG described herself as a neurologist who was coming to the United States to conduct research at

23 Stanford. For her employer, SONG falsely stated that she was employed by the “Xi Diaoyutai

24 Hospital,” located at “No. 30 Fucheng Road, Beijing, 100142,” from June 30, 2011 to the present,

25 concealing the obviously military nature of her hospital, AFGH. She described her duties as a

26 neurologist as “diagnose and treat patients, especially with brain disease,” and stated that she had no

27 previous employment. In response to the question on the form asking her about military service, “Have

28 you ever served in the military?”, SONG answered “YES.” However, in response to the prompts asking


     INDICTMENT                                          2
                 Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 4 of 6




 1 her “Rank/Position,” SONG falsely wrote “STUDENT,” and in response to the prompts asking for her

 2 dates of service, she falsely stated that her service ended on “30 JUNE 2011.” She did not state that she

 3 was an active member of the PLA, did not state her rank in the military, and did not state that she was

 4 employed by AFGH, AFMMU, FMMU, or any other military-affiliated entity, anywhere on her visa

 5 application.

 6          9.       On or about November 23, 2018, as a result of her application, SONG was issued a J-1

 7 visa to enter the United States. A J-1 visa is a non-immigrant document for individuals approved to

 8 participate in work- and study-based exchanged visitor programs. Her visa was given a “Control

 9 Number” ending in -0018. It stated November 23, 2018 as the “Issue Date” and January 6, 2020 as the

10 “Expiration Date.”

11          10.      On or about December 23, 2018, SONG entered the United States through San Francisco

12 International Airport (“SFO”), in the Northern District of California, using the J-1 visa she had been

13 issued the prior month. While in the United States, she resided and worked in the Northern District of

14 California, working at a neurological research lab at Stanford. On or about June 10, 2019, SONG

15 temporarily departed the United States, and then on or about June 14, 2019, re-entered the United States

16 using the same J-1 visa. Though her visa (and her appointment at Stanford) were scheduled to expire in

17 early January 2020, SONG obtained extensions to both for another year.

18          11.      On or about July 13, 2020, SONG was found in the Northern District of California in

19 possession of the fraudulently obtained J-1 visa, which remained in her PRC passport.
20 COUNT ONE:               (18 U.S.C. § 1546(a) – Use and Possession of Visa Procured by Fraud)

21          12.      Paragraphs 1 through 11 of this Indictment are re-alleged and incorporated herein.

22          13.      From on or about November 23, 2018, to on or about July 13, 2020, in the Northern

23 District of California and elsewhere, the defendant,

24                                                CHEN SONG,

25 knowingly uttered, used, attempted to use, possessed, obtained, accepted, and received a non-immigrant

26 visa prescribed by statute and regulation for entry into and as evidence of authorized stay and

27 employment in the United States, to wit, a J-1 visa with a control number ending in -0018 in the name of

28 CHEN SONG, knowing the document to have been procured by means of any false claim and statement,


     INDICTMENT                                           3
              Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 5 of 6




 1 otherwise procured by fraud, and unlawfully obtained, in violation of Title 18, United States Code,

 2 Section 1546(a).

 3 FORFEITURE ALLEGATION:                  (18 U.S.C. § 982(a)(6))

 4          14.     The allegations contained this Indictment are re-alleged and incorporated by reference for

 5 the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 982(a)(6).

 6          15.     Upon conviction of the offense set forth in this Indictment, the defendant,

 7                                                 CHEN SONG,

 8 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(6):

 9                  a. any conveyance, including any vessel, vehicle, or aircraft, used in the commission of

10                      the offense;

11                  b. any property, real or personal, that constitutes or is derived from or is traceable to the

12                      proceeds obtained directly or indirectly from the commission of the offense; or

13                  c. that was used to facilitate, or was intended to be used to facilitate, the commission of

14                      the offense.

15 If any of the property described above, as a result of any act or omission of the defendant:

16                  a. cannot be located upon exercise of due diligence;

17                  b. has been transferred or sold to, or deposited with, a third party;

18                  c. has been placed beyond the jurisdiction of the court;

19                  d. has been substantially diminished in value; or

20                  e. has been commingled with other property which cannot be divided without difficulty,

21 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

22 United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).

23 //

24 //

25 //

26 //

27 //

28 //


     INDICTMENT                                           4
             Case 3:21-cr-00011-WHA Document 46 Filed 01/07/21 Page 6 of 6




 1         All pursuant to Title 18, United States Code, Section 982(a)(6) and Federal Rule of Criminal

 2 Procedure 32.2.

 3

 4 DATED: January 7, 2021                                      A TRUE BILL.

 5

 6                                                              /s/
                                                               FOREPERSON
 7

 8 DAVID L. ANDERSON
   United States Attorney
 9

10
    /s/ Benjamin Kingsley
11 BENJAMIN     KINGSLEY
   ERIC CHENG
12 Assistant United States Attorneys

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


     INDICTMENT                                        5
